Order entered January 7, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01476-CR

                      MITCHELL LEE WILLIAMSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 068084

                                         ORDER
       Before the Court is court reporter Paula Thomas’s January 4, 2019 request for an

extension of time to file the reporter’s record. We GRANT the request to the extent we ORDER

the reporter’s record filed THIRTY DAYS from the date of this order. See TEX. R. APP. P.

35.3(c).




                                                   /s/   LANA MYERS
                                                         JUSTICE